Name: Council Regulation (EEC) No 2622/79 of 23 November 1979 laying down certain technical measures for the conservation of fishery resources applicable to vessels flying the flag of a Member State and fishing in the Regulatory Area defined in the NAFO Convention
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 29 . 11 . 79 Official Journal of the European Communities No L 303/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2622/79 of 23 November 1979 laying down certain technical measures for the conservation of fishery resources applicable to vessels flying the flag of a Member State and fishing in the Regula ­ tory Area defined in the NAFO Convention HAS ADOPTED THIS REGULATION : Article 1 Vessels flying the flag of a Member State and fishing within the Regulatory Area defined in Article 1 (2) of the NAFO Convention shall comply with the conser ­ vation measures laid down in this Regulation . Article 2 The use of a trawl net having any part thereof net meshes of dimensions less than 130 millimetres shall be prohibited for direct fishing of the species referred to in Annex I. This mesh size relates to manila twine netting when measured wet after use . Mesh size equiva ­ lents are indicated in Annex II for other trawl mesh materials when measured dry before use . THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having reagard to Council Regulation (EEC) No 3179/78 of 28 December 1978 concerning the conclu ­ sion by the European Economic Community of the Convention on Future Multilateral Cooperation in the Northwest Atlantic Fisheries ('), Having regard to the proposal of the Commission (2), Having regard to the opinion of the European Parlia ­ ment (3), Whereas the Convention on Future Multilateral Coop ­ eration in the Northwest Atlantic Fisheries, here ­ inafter referred to as the 'NAFO Convention ', entered into force on 1 January 1979 ; Whereas, under Article XXIII of the NAFO Conven ­ tion , upon its entry into force, each proposal that is already effective under the International Convention for the Northwest Atlantic Fisheries, 1949 , hereinafter referred to as ' the ICNAF Convention ', shall become a measure binding on each Contracting Party with respect to the Regulatory Area defined in the NAFO Convention ; Whereas, consequently, a number of proposals for conservation measures adopted under the ICNAF Convention have become binding measures under the NAFO Convention ; Whereas it is the responsibility of the Community to take appropriate steps to ensure that the said measures are binding on Community vessels , Article 3 By-catches of the species mentioned in Annex I taken by vessels fishing for species other than those mentioned in Annex I with nets having a mesh size less than that specified in Article 2 shall not exceed , for each of the species mentioned in Annex I on board the vessel , 2 500 kilograms or 10 % by weight of all fish on board the vessel , whichever is the greater . Article 4 1 . The use of any means or device other than those described in paragraph 2 which obstructs the meshes of a net or which diminishes their size shall be prohi ­ bited . ( ») OJ No L 378 , 30 . 12 . 1978 , p. 1 . (2 ) OJ No C 193 , 31 . 7 . 1979 , p. 11 . (3 ) OJ No C 289, 19 . 11 . 1979, p . 47 . No L 303/2 29 . 11 . 79Official Journal of the European Communities Article 52. Canvas, netting or any other material may be attached to the underside of the cod-end in order to reduce or prevent damage . 3 . Devices may be attached to the upper side of the cod-end provided that they do not obstruct the meshes of the cod-end . The use of top-side chafers shall be limited to those mentioned in Annex III . This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 23 November 1979 . For the Council The President R. Mac SHARRY 29 . 11 . 79 Official Journal of the European Communities No L 303/3 ANNEX I Species referred to in Article 2 Atlantic cod (Gadus morrhua) Haddock (Melanogrammus aeglefinus) Atlantic redfish (Sebastes marinus) (1) Halibut (Hippoglossus hippoglossus) Witch flounder (Glyptocephalus cynoglossus) Yellowtail flounder (Limanda ferruginea) American plaice (Hippoglossoides platessoides) Greenland halibut (Reinhardtius hippoglossoides) Pollock (Saithe) (Pollachius virens) White hake (Urophycis tenuis) (') Not including Atlantic Redfish occurring in statistical divisions 3N , 30 and 3P. ANNEX II Mesh size equivalents Type of net Seine net Such part of any trawl net as is made of hemp, polyamide fibres or polyester fibres Such part of any trawl net as is made of manila or any other material not mentioned above Mesh size 1 10 mm 120 mm 130 mm No L 303/4 Official Journal of the European Communities 29 . 11 . 79 ANNEX III Authorized top-side chafers 1 . ICNAF-type top-side chafer A rectangular piece of netting attached to the upper side of a cod-end to reduce or prevent damage and complying with the following requirements : (a) the netting shall not have a mesh size less than that specified for the net itself ; (b) the netting may be fastened to the cod-end only along the forward and lateral edges of the netting and shall be fastened in such a manner that it extends forward of the splitting strap no more than four meshes and ends not less than four meshes in front of the codline mesh ; where a splitting strap is not used, the netting shall not extend to more than one-third of the cod-end measured from not less than four meshes in front of the codline mesh ; (c) the number of meshes in the width of the netting shall be at least one and a half times the number of meshes in the width of the part of the cod-end which is covered, both widths being taken at right angles to the longitudinal axis of the cod-end. 2. 'Multiple flap' top-side chafer Pieces of netting having in all their parts meshes the dimensions of which, whether the pieces of netting are wet or dry, are not less than those of the meshes of the net to which they are attached, provided that : ( i ) each piece of netting : (a) is fastened only by its forward edge across the cod-end at right angles to its longitudinal axis ; (b) is at least equal in width to the width of the cod-end (such width being measured at right angles to the longitudinal axis of the cod-end at the point of attachment) ; (c) is not more than 10 meshes long ; (ii ) the aggregate length of all the pieces of netting so attached does not exceed two-thirds of the length of the cod-end . 3 . Large mesh (modified Polish-type) top-side chafer A rectangular piece of netting made of the same twine material as the cod-end, or of a single, thick, knotless twine material , attached to the rear portion of the upper side of the cod-end and extending over all or any part of the upper side of the cod-end, having in all its parts a mesh size twice that of the cod-end when measured wet and fastened to the cod-end along the forward, lateral and rear edges only of the netting in such a way that each mesh of the netting exactly coin ­ cides with four meshes of the cod-end .